Citation Nr: 1324454	
Decision Date: 08/01/13    Archive Date: 08/13/13

DOCKET NO.  11-01 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to a permanent and total disability rating for nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1971 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's notice of disagreement with the rating decision was received in April 2010, and the RO issued a statement of the case in January 2011.  The Veteran perfected his appeal to the Board with the filing of a substantive appeal in January 2011.  In June 2011, the Veteran testified at a videoconference hearing conducted by the undersigned Veterans Law Judge. 

The issues of service connection for hypertension and chronic obstructive pulmonary disease have been raised by the Veteran at the time of his hearing (see Transcript, p. 5) but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

VA outpatient records in the claims file shows that in 2007, the Veteran's "problem list" consisted of bronchitis, gastroenteritis, posttraumatic stress disorder, chronic low back pain, and tobacco use disorder.  Subsequent VA outpatient records,
which are contained in the electronic version of the Veteran's claims file (i.e., records uploaded to the Virtual VA system) and are dated in 2009 and April 2010, show diagnoses of lumbago, an abnormal liver test, chronic obstructive pulmonary disease, hypertension, bronchitis, generalized osteoarthritis, gastroesophageal reflux disease, and tobacco use disorder.  At his hearing in June 2011, the Veteran discussed disabilities of the back, breathing, and right knee, as well as a liver problem, hepatitis C, hypertension, and diabetes mellitus.  He testified that his disabilities affected his ability to obtain work; he said that he has not had gainful employment since 2002.  The Veteran has not been afforded a VA examination to ascertain the nature and severity of his disabilities.  

Additionally, at the hearing and in various statements, the Veteran has asserted that he obtained medical treatment only from VA and not from private providers.  As the most recent VA treatment record is dated in April 2010, the RO should seek to obtain any additional pertinent treatment records, prior to scheduling the Veteran for an examination of his disabilities.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. App. 611   (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records of the Veteran beginning in April 2010, for association with the claims file. 

2.  After the foregoing is completed, arrange for the Veteran to be afforded an appropriate VA examination or examinations to determine the current nature and severity of all disability.  The claims folder must be provided to the examiner and review of pertinent documents therein should be reflected in the completed examination report.  All necessary tests and studies should be accomplished.  All clinical findings in regard to evaluating each of the Veteran's disabilities, to include a back disability, a respiratory disability, a right knee disability, liver dysfunction, hypertension, diabetes mellitus, osteoarthritis, a mental disability, and a gastrointestinal disability, in accordance with applicable rating criteria, should be set forth in the report. 

3.  Upon completion of the foregoing, adjudicate the Veteran's claim of entitlement to a permanent and total disability rating for pension benefits, based on a review of the entire evidentiary record.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him and his representative with a supplemental statement of the case and the opportunity to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2012).



